Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
1.	This is in response to application filed on 12/17/2019 in which claims 9-12 are presented for examination.

Priority
2.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Information Disclosure Statement
3.	 The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.



        The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


        Claims 9-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bharatia (US 2017/0332226), (hereinafter, Bharatia) in view of Kim et al., (US 2018/0103495), (hereinafter, Kim). 

Regarding claim 1, Bharatia discloses a User Equipment (UE)/method comprising:
 transmitting and/or receiving circuitry configured to transmit a PDU session establishment request message in a PDU session establishment procedure (= UE 620 sends PDU session request to core network, see [0065]), 
wherein the UE includes first information in the PDU session establishment request message for performing a PDU session authentication and authorization by an external DN (= UE 620 sends PDU session request to core network along with the temporary identifier, see [0065]).
Bharatia explicitly fails to disclose the claimed limitations of:
“a procedure for the PDU session authentication and authorization is performed during the PDU session establishment procedure”.
However, Kim, which is an analogous art equivalently discloses the claimed limitations of:
”(= UE sets up PDU session with one DN, the Control Plane-Authentication function  authorizes the UE type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Kim with Bharatia for the benefit of achieving a communication system that includes provides the option of encapsulating an IP address to a PDU session such IP PDU type or non-IP PDU type for an accurate transmission and reception. 

Regarding claims 10 and 12, as mentioned in claims 9 and 11, Bharatia further discloses the UE/method, wherein the first information further includes a user identity (see, [0065]).  

                                             CONCLUSION 
5.     The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See below and attached form PTO-892 for cited references and the prior art made of record.

 6.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kwasi Karikari whose telephone number is  
571-272-8566.The examiner can normally be reached on M-Sat (6am – 10pm).
          If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Charles Appiah can be reached on 571-272-7904.
         The fax phone number for the organization where this application or proceeding is assigned is 571-273-8566. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Kwasi Karikari/
Primary Examiner: Art Unit 2641.